In this case, Mr. Markham, for the appellant, applied, on the third day of the term, for further time in which to file the transcript of the record, which, he stated, he had applied to the clerk of the district court to prepare, as early as the 20th ultimo ; that, owing to sickness in his family, the clerk had been unable to prepare the transcript, and that six days, or thereabout, would still be required to complete it.
It appearing that the appeal was prayed at the April term of the district court, the court were of opinion that to delay until so late a day as the 20th ultimo, before applying for the record, was laches. Therefore, the application was denied; but, afterward, Mr. Markham having in the meantime conferred with the clerk of the district court, again applied for leave to file his record on the next day, being the fourth day of the term, within which time he stated it could be prepared; whereupon, notwithstanding his negligence, the application was granted, but-the court said this would not be suffered to be drawn into a precedent.